Case 1:18-CV-12058-RGS Document 3 Filed 10/02/18 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

sEcURITIEs AND EXCHANGE
CoMMIssIoN, Civil Acrion No. is-cv-__ (__)
Plaintirf,

V.

ROGER KNOX, WINTERCAP S.A.,
MICHAEL T. GASTAUER, WB21 US
INC., SILVERTON SA INC., WB21 NA
INC., C CAPITAL CORP., WINTERCAP
SA INC. AND B2 CAP INC.

Defendants.

RAIMUND GASTAUER, SIMONE
GASTAUER FOEHR, AND B21 LTD.
Relief Defendants.

 

 

PLAINTIFF’S NOTICE OF MOTION AND EMERGENCY EX PARTE
MOTION FOR A TEMPORARY RESTRAINING ORDER,

ORDER FREEZING ASSETS AND ORDER FOR OTHER EQUITABLE RELIEF

Pursuant to Fed. R. Civ. P. 65(b), plaintiff United States Securities and Exchange
Commission (the “Commission” or “SEC”) hereby files this emergency motion, ex parte, for
entry of a temporary restraining order, order freezing assets, and order for other equitable relief
as to defendants Roger Knox, Wintercap SA, Michael T. Gastauer, WB21 US. Inc., Silverton SA
Inc., WB21 NA Inc., C Capital Corp., Wintercap SA Inc., and B2 Cap Inc., and an order freezing
assets and an order for other equitable relief as to Relief Defendants Raimund Gastauer, Simone
Gastauer Foehr, and B21 Ltd. A proposed form of Order is attached hereto. ln support of this
motion, the Cornmission submits the accompanying memorandum of law, the declaration of

Trevor Donelan and related Exhibits.

Case 1:18-CV-12058-RGS Document 3 Filed 10/02/18 Page 2 of 2

WHEREFORE, the Commission respectfully requests that the Court enter the Temporary

Restraining Order, Order Freezing Assets and Order for Other Equitable Relief filed herewith.

DATED: October 2, 2018

Respectfully submitted,

  

ic A. Fomi (Mass Bar No. 669685)
Senior Trail Counsel

David l\/I. Scheffler (Mass Bar No.670324)
Enforcernent Counsel

J. Lauchlan Wash (Mass Bar No. 629092)
Enforcement Counsel

Jonathan Allen (Mass Bar No. 680729)
Enforcement Counsel

Rebecca Israel
Enforcement Counsel

Martin F. Healy (Mass Bar No. 22755())
Regional Trial Counsel

Amy Gwiazda (Mass Bar No.663494)

Assistant Regional Director

SECURlTlES AND EXCHANGE COMMISSION
Boston Regional Ofi`ice

33 Arch sr., 24"‘ Flo@r

Boston, MA 021l0

Plione: (617) 573-8827 (Forni direct)

Fax: (617) 573-4590 (fax)

FomiE@sec.gov (Forni email)

